Action by plaintiff wife to recover damages for personal injuries claimed to have been suffered when she was struck by defendant’s taxicab, and action by her husband for expenses and loss of services. Order granting plaintiffs’ motion to set aside the verdict in favor of defendant reversed on the law and the facts, with costs, the motion denied, and the verdict reinstated, with costs. The setting aside of the verdict was not justified on the proof herein. (See Collins v. City of New York, 263 App. Div. 893.) Lewis, P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.